DREW, E. HARRIS, Associate Judge.
The trial court awarded the plaintiff in this bastardy action a judgment in the amount prescribed in the statute (Chapter 742, F.S.A.) and substantial attorneys’ fees. Both awards are before us on appeal.
The learned chancellor saw and observed all these people (neither party having requested a jury trial — Sec. 742.031, F.S.A.) and concluded that the evidence was legally sufficient to prove that the defendant was the father of the child. There was competent, substantial evidence in the record to sustain him — and he did not misconstrue its legal effect. The award to the plaintiff is therefore affirmed.
The cross assignment of errqr questioning the sufficiency of the award of attorneys’ fees is without merit. We hold the award was sufficient for the services rendered.
Affirmed.
CARROLL, CHAS., C. J., and HORTON, J., concur.